COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





DAVID CORRAL,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00274-CR

Appeal from the

County Court at Law No. 2

of El Paso County, Texas 

(TC# 20080C06049) 



 

 

 





MEMORANDUM  OPINION

            David Corral, pro se, attempts to appeal his conviction for possession of marijuana. 
Finding that Appellant has no right to appeal, we dismiss the appeal.
            Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case.  The rule
requires that the trial court enter a certification of the defendant’s right to appeal in every case in
which it enters a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2.  Likewise,
Rule 25.2(d) requires that the trial court certify whether the defendant has a right of appeal under
Rule 25.2(a)(2).  An appellate court is required to dismiss an appeal if a certification showing the
defendant’s right of appeal is not made part of the record.  Tex.R.App.P. 5.2 (d).
            According to the trial court’s certification in this case, Appellant was convicted pursuant
to a plea-bargain and has no right to appeal.  The clerk of this Court notified Appellant by letter
dated October 27, 2009, of this Court’s intent to dismiss the appeal, and requested a letter brief
on the issue no later than November 8, 2009.  Although we received a response from Appellant,
the response failed to address the trial court’s certification.  Accordingly, based on the trial
court’s certification, the appeal is dismissed.



February 10, 2010
                                                                        DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)